UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMNAH K. RUDISILL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:01-cr-00048-MR-9)


Submitted:   September 30, 2010           Decided:   October 12, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timnah K. Rudisill, Appellant Pro Se. Thomas Richard Ascik, Amy
Elizabeth   Ray,   Assistant   United  States Attorneys,   Jill
Westmoreland Rose, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Timnah K. Rudisill appeals the district court’s order

denying   his   “Emergency       Motion   for    Dismissal   and/or      Immediate

Release   Due   to   Lack   of    Jurisdiction      and   Failure   to    State   a

Claim.”    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       United States v. Rudisill, No. 1:01-cr-00048-

MR-9 (W.D.N.C. June 17, 2010).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                          2